Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

Claims 30-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,423,658.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the parent patent, USPN 10,423,658.  For example, claim 30 of the present application and corresponding claim 30 of the parent is compared below.

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
USPN 10,423,658—Claim 30
Present Application – Claim 30.
A computer-implemented method of displaying at least a portion of a plurality 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 30-33 and 37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibino et al. (“Hibino” US 2009/0113350), in view of Marco et al (“Location privacy and public metadata in social media platforms: attitudes, behaviors and opinions”, Springer Science + Business Media New York 2014).
	As to claim 30, Hibino teaches “causing an interface to display a plurality of selectable elements, the plurality of selectable elements including a first selectable element that is associated with people” in fig. 13 (left panel corresponds to a plurality of selectable elements).
Hibino teaches “responsive to an input that is indicative of a selection of the first selectable element, causing a people view to be displayed on the interface, the people view including (i) a person selectable thumbnail image including an image of a portion of a person” in fig. 13 (left panel contains several option buttons, for example the “recent images center” button is used to cause people view 270 to be displayed on the interface. The view 270 includes a person selectable thumbnail image including an image of a portion of a person).
It appears Hibino does not explicitly teach “and (ii) a name associated with the person”.
and (ii) a name associated with the person” in figures 19-20 (geo-maps with yellow pins which is selected to display a name associated with the person).
It would have been obvious to one skilled in the art at the time of Applicant’s invention to modify the teachings of Hibino with the teachings of Marco et al to include “and (ii) a name associated with the person” in order to provide more detail information for a people displaying in a map.
Hibino teaches “responsive to an input that is indicative of a selection of the person selectable thumbnail image, causing a person view to be displayed on the interface” in fig. 15 (click on 510 in 270 area in order to retrieve for more information in area 450).
 Marco et al teach “the person view including (i) the name associated with the person” figures 19-20 (geo-maps with yellow pins which is selected to display a name associated with the person).
 Hibino teaches “and (ii) a representation of at least a portion of digital files in a first set of digital files, the first set of digital files being associated with the person” in figure 15 (panel 460 includes a representation of at least a portion of digital files in a first set of digital files, the first set of digital files being associated with the person).
Hibino teaches “responsive to an input that is indicative of a selection of a second selectable element that is associated with locations, causing a map view to be displayed on the interface” in par. 0059.
the map view including: (i) an interactive map; and (ii) a first-map selectable thumbnail image at a first location on the interactive map” in figures 19-20.
Hibino teaches “and responsive to an input that is indicative of a selection of the first-map selectable thumbnail image, causing a first location view to be displayed on the interface” in par. 0059.
Marco et al teach “the first location view including (i) a first location name associated with the first location and (ii) a representation of at least a portion of digital files in a second set of digital files, the second set of digital files being associated with the first location and the person” in figures 19-20.
As to claim 31, Hibino teaches “wherein each of the digital files in the first set of digital files is produced from outputs of one or more digital imaging devices” in figure 15.
As to claim 32, Hibino teaches “wherein each of the digital files in the second set of digital files is produced from outputs of the one or more digital imaging devices” in figure 15.
As to claim 33, Hibino teaches “wherein the first set of digital files includes any combination of photographs or videos or both and the second set of digital files includes any combination of photographs or videos or both” in figure 15. 
As to claim 37, Hibino teaches “wherein the at least a portion of the digital files in the second set of digital files includes all of the digital files in the second set of digital files” in par. 0052.

Claims 34-36, 38-50 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibino et al. (“Hibino” US 2009/0113350), in view of Marco et al (“Location privacy and public metadata in social media platforms: attitudes, behaviors and opinions”, Springer Science + Business Media New York 2014), in further view of Tanaka et al (US 2006/0165380 A1), published on July 27, 2006.

As to claim 34, it appears Hibino and Marco et al do not explicitly teach “wherein the map view further includes a first count feature associated with the first-map selectable thumbnail image, the first count feature including a first number that is indicative of a number of digital files in the second set of digital files”.
However, Tanaka teaches “wherein the map view further includes a first count feature associated with the first-map selectable thumbnail image, the first count feature including a first number that is indicative of a number of digital files in the second set of digital files” in par. 0058 and fig. 3.
It would have been obvious to one skilled in the art at the time of Applicant’s invention to modify the teachings of Hibino with the teachings of Marco et al and Tanaka et al to include “wherein the map view further includes a first count feature associated with the first-map selectable thumbnail image, the first count feature including a first number that is indicative of a number of digital files in the second set of digital files” in order to organize pictures based on particular picture-taking information (see par. 0058).
As to claim 35, Tanaka teaches “wherein the map view further includes: a second-map selectable thumbnail image at a second location on the interactive map; and a second count feature associated with the second-map selectable thumbnail image, the second count feature including a second number that is indicative of a number of digital files in a third set of digital files, the third set of digital files being associated with the second location and the person” in par. 0058 and fig. 3.
As to claim 36, Tanaka teaches “wherein responsive to an input that is indicative of a selection of the second-map selectable thumbnail image, causing a second location view to be displayed on the interface, the second location view including (i) a second location name associated with the second location and (ii) a representation of at least a portion of the digital files in the third set of digital files” in figures 3, 4A-B, par. 0058.
As to claim 38, Hibino teaches “causing an interface to display a first person view, the first person view being associated with a first person” in fig. 13.
It appears Hibino does not explicitly teach “and including (i) a name associated with the first person”.
However, Marco et al teach “and including (i) a name associated with the first person” in figures 19-20 (geo-maps with yellow pins which is selected to display a name associated with the person).
It would have been obvious to one skilled in the art at the time of Applicant’s invention to modify the teachings of Hibino with the teachings of Marco et al to include and including (i) a name associated with the first person” in order to provide more detail information for a people displaying in a map.
Marco et al teach “and (ii) a location selectable element that is associated with locations” in figures 19-20.
Hibino teaches “responsive to an input that is indicative of a selection of the location selectable element, causing a map view to be displayed on the interface” in par. 0059.
Marco et al teach “the map view including: (i) an interactive map; (ii) a map selectable element at a first location on the interactive map” in figures 19-20.
It appears Hibino and Marco et al do not explicitly teach “and (iii) a count feature associated with the map selectable element”.
However, Tanaka teaches “and (iii) a count feature associated with the map selectable element” in par. 0058 and fig. 3.
It would have been obvious to one skilled in the art at the time of Applicant’s invention to modify the teachings of Hibino with the teachings of Marco et al and Tanaka et al to include “and (iii) a count feature associated with the map selectable element” in order to organize pictures based on particular picture-taking information (see par. 0058).
Tanaka teaches “the count feature including a number that is indicative of a number of digital files in a first responsive to an input that is indicative of a selection of the map selectable element” in par. 0058 and fig. 3.

causing a location view to be displayed on the interface, the location view including (i) a location name associated with the first location and (ii) a representation of at least a portion of the digital files in the first set of digital files, the first set of digital files being associated with the first location and the first person” in figure 3, par. 0058, 0097.
As to claim 39, Hibino teaches “wherein the first person view further includes an indication of one or more familial relationships for the first person” in figures 13-15.
As to claim 40, Hibino teaches “wherein a first one of the representations of the at least a portion of the digital files in the first set of digital files is associated with a second person selectable element that is associated with a second person” in fig. 15.
As to claim 41, Hibino teaches “responsive to an input that is indicative of a selection of the second person selectable element, causing a second person view to be displayed on the interface” in fig. 15 (click on 510 caused a person taken on Sunday, May 14 displayed on the screen).
As to claim 42, Marco et al teach “wherein the second person view includes (i) a name associated with the second person” in figures 19-20.
Hibino teaches “and (ii) a representation of at least a portion of digital files in a second set of digital files, the second set of digital files being associated with the second person” in figure 15.
As to claim 43, Tanaka teaches “wherein the second person view further includes a second location selectable element that is associated with locations.” in figure 3, par. 0058.
As to claim 44, Hibino teaches “wherein the first person view further includes an image of at least a portion of the first person” in figure 15.
As to claim 45, Hibino teaches “wherein the map selectable element includes a photo thumbnail” in figure 15.
As to claim 46, Tanaka teaches “wherein the photo thumbnail is a collection cover associated with the first set of digital files” in figure 3.
As to claim 47, Tanaka teaches “wherein the count feature is connected to the map selectable element” in par. 0058 and fig. 3.
As to claim 48, Hibino teaches “wherein the representation of the at least a portion of the digital files in the first set of digital files is not overlaid on the interactive map” in figure 15.
As to claim 49, Marco et al teach “wherein the location view further includes a first map image including the first location” in figures 19-20.
As to claim 50, Tanaka teaches “wherein the at least a portion of the digital files in the first set of digital files includes all of the digital files in the first set of digital files” in par. 0058 and fig. 3.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165